Citation Nr: 0631198	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  00-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft.  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated as noncompensably disabling prior to May 
26, 2003, 10 percent disabling from May 26, 2003 and 20 
percent disabling from December 16, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Board remanded the veteran's claims for further 
development in November 2005.  The development ordered by the 
Board has been completed to the extent possible.  Stegall v. 
West, 11  Vet. App. 268 (1998).  

Based on the additional development, VA in a February 2006 
rating decision granted service connection for mixed 
headaches.  That decision has resulted in there being no case 
or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The February 2006 rating decision also granted a higher 
initial rating for bilateral hearing loss of 20 percent, 
effective December 16, 2005.  For that reason, the issues 
currently in appellate status are only those set out on the 
title page.  


FINDINGS OF FACT

1.  Prior to May 26, 2003, the veteran's bilateral hearing 
loss produced level I hearing in the right and left ear.  

2.  From May 26, 2003, the veteran's bilateral hearing loss 
produced level V hearing in the right and level IV left ear.  

3.  From December 16, 2005, the veteran's bilateral hearing 
loss produced level IV hearing in the right and level VI left 
ear.  

4.  The veteran complained of shortness of breath, chest 
pressure and palpitations in service.  

5.  The veteran suffered a myocardial infarction in February 
1997.  Current VA and private medical records include 
diagnosis of coronary artery disease.  

6.  The competent medical evidence in the claims folder 
addressing whether the symptoms of shortness of breath, chest 
pressure and palpitations in service were related to the 
currently diagnosed coronary artery disease is in equipoise.  


CONCLUSION OF LAW

1.  Prior to May 26, 2003, the criteria for a initial 
compensable rating for bilateral hearing loss were not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).  

2.  From May 26, 2003 until December 16, 2005, the criteria 
for an initial compensable rating in excess of 10 percent for 
bilateral hearing loss were not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

3.  From December 16, 2005, the criteria for an initial 
compensable rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

4.  Coronary artery disease was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants service connection for coronary 
artery disease, there is no additional notice required under 
VCAA.  

Hearing loss ratings are based on the results of audiological 
evaluations.  The veteran has not identified any other 
evaluations of his hearing which include the necessary 
information for rating his bilateral hearing loss.  Any 
further notice of examination would not provide a basis for 
higher ratings during the rating period.  No further actions 
on the part of VA would in any way assist the veteran.  
38 C.F.R. § 3.159 (2006).  

Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of the final 
decision.  See Barnard v. Brown, 4 Vet. App. 384, 394 
(1993)(when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  The Court has stated that the notice on 
the disability rating must be provided prior to the initial 
unfavorable decision by the RO.  When a content-complying but 
late notice is provided and the claim has been readjudicated 
as in this case, there is no prejudice to the veteran in 
proceeding to adjudicate his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2006).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

Service Connection for Coronary Artery Disease

The facts in this case are not in dispute.  Service medical 
records do not include a diagnosis of coronary artery disease 
in service.  There is no diagnosis of arteriosclerosis during 
the initial service year.  There are however complaints of 
shortness of breath in service.  Although no disorder of the 
heart was found at the time of the veteran's separation 
examination in October 1968 the veteran complained of 
shortness of breath.  He was reported having palpitations, 
pressure in his chest and a pounding heart.  It was 
attributed to smoking.  

In December 1998, the veteran told a VA examiner he had a 
myocardial infarction in February 1997.  Subsequent medical 
records confirm the veteran has heart disease.  Both VA and 
private physicians concur that the veteran has coronary 
artery disease.  

The veteran contends that the shortness of breath, pressure 
in his chest and palpitations he experienced in service were 
symptoms of his currently diagnosed coronary artery disease.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

There is evidence of a current diagnosis of coronary artery 
disease.  The service medical records in October 1968 noted 
the veteran's complaints of shortness of breath, pressure in 
his chest and palpitations.  There is sufficient evidence to 
support finding that both elements one and two have been 
demonstrated by the evidence.  

The veteran submitted statements from the physician. Dr. R, 
which provide a nexus between the symptoms in service and the 
currently diagnosed coronary artery disease.  Dr. R. in an 
August 2004 letter states that, based on extensive review of 
the veteran's records and from his personal examination of 
the veteran, the shortness of breath is likely related to the 
coronary artery disease and has been progressive since his 
days in the military when he was on active duty.  

As the evidence in the claims fold included diagnosis of a 
current disability, symptoms in service, and indicated they 
may be associated with service, the Board ordered that the 
veteran be examined by VA to obtain a medical opinion.  
38 C.F.R. § 3.159 (4)(2006).  


A VA physician in December 2005 stated that there was no 
evidence the veteran had coronary artery disease in service.  
His myocardial infarction was diagnosed in 1997, 
approximately twenty nine year after he completed his 
service.  He concluded that the veteran's coronary artery 
disease was less likely as not related to his active service.  

In weighing the evidence, the Board noted that Dr. R. stated 
he had extensively reviewed the veteran's records and the VA 
physician stated he had reviewed the claims folder.  Neither 
opinion was based on any clinical finding either in service 
or immediately after service.  The opinions do not reference 
any medical texts as to the development and progression of 
coronary artery disease.  The VA physician did not even refer 
to whether the symptoms noted in service could be related to 
heart disease.  The Board concluded that the opinions are of 
equal weight.  

There is a period of almost 29 years between the date of 
separation from the service in October 1968 and the 
myocardial infarction in February 1997.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  There is no medical evidence during 
the period which either rules in or out, or demonstrates the 
onset of coronary artery disease.  

The veteran's representative has requested that the doctrine 
of reasonable doubt be applied this case.  38 C.F.R. § 3.102 
(2006) provides that it is the defined and consistently 
applied policy of the VA to administer the law under a broad 
interpretation , consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  

In this case, there is an opinion in favor of and an opinion 
against the veteran's claim.  Each has a reasonable basis for 
the conclusion reached.  Resolving doubt in favor of the 
veteran, the Board finds that service connection for coronary 
artery disease is warranted.  




Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in 
a March 1974 rating decision.  A noncompensable rating was 
assigned.  The veteran filed his claim for an increased 
rating for bilateral hearing loss in November 1998.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The Board compared results of the VA audiological evaluations 
for each period to the rating criteria found at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  

A VA audiological evaluation in December 1998, revealed pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
70
90
LEFT
25
20
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

Prior to May 26, 2003, the veteran's service-connected 
bilateral hearing loss was manifested by auditory acuity 
levels of I in the right ear and I in the left ear.  
38 C.F.R. § 3.85, Table VI.  When those results are charted 
on 38 C.F.R. § 4.85, Table VII they result in a 0 percent 
rating.  The Board finds that the results of the audiological 
examinations in the claims folder do not reveal findings that 
support a compensable rating under the applicable rating 
criteria prior to May 26, 2003.  38 C.F.R. § 4.85 (2006).  

The Board has considered whether the veteran's hearing loss 
met the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies are not 55 decibels in either 
the right or left ear.  In addition, the puretone thresholds 
are not 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz, in either ear.  The provisions of 
38 C.F.R. § 4.86 are not applicable prior to May 26, 2003.  

On the VA audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
85
LEFT
30
55
65
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 80 in the left ear.  

On May 26, 2003, the veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of V in 
the right ear and IV in the left ear.  38 C.F.R. § 3.85, 
Table VI.  When those results are charted on 38 C.F.R. 
§ 4.85, Table VII they result in a 10 percent rating.  The 
Board finds that the results of the audiological examinations 
in the claims folder do not reveal findings that support a 
rating in excess of 10 percent on May 26, 2003.  38 C.F.R. 
§ 4.85 (2006).  

In addition on May 26, 2003,the veteran's hearing loss did 
not meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies were not 55 decibels in 
either the right or left ear.  In addition, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, in either ear.  The 
provisions of 38 C.F.R. § 4.86 were not applicable on May 26, 
2003.  



On the VA audiological evaluation in December 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
85
LEFT
45
65
75
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 in the left ear.  

On December 16, 2005, the veteran's service-connected 
bilateral hearing loss was manifested by auditory acuity 
levels of IV in the right ear and VI in the left ear.  
38 C.F.R. § 3.85, Table VI.  When those results are charted 
on 38 C.F.R. § 4.85, Table VII they result in a 20 percent 
rating.  The Board finds that the results of the audiological 
examinations in the claims folder do not reveal findings that 
support rating in excess of 20 percent on or after December 
16, 2003.  38 C.F.R. § 4.85 (2006).  

In addition on December 16, 2003,the veteran's hearing loss 
did not meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies were not 55 decibels in 
either the right or left ear.  In addition, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, in either ear.  The 
provisions of 38 C.F.R. § 4.86 are not applicable.  

There is no basis in the record for assigning higher 
evaluations for bilateral hearing loss.  




ORDER

Service connection for coronary artery disease is granted.  

Increased evaluations for bilateral hearing loss are denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


